728 N.W.2d 417 (2007)
Rebecca Jane LIPTOW, as Personal Representative of the Estate of Jelinda Joanne Burnette-Liptow, Deceased, Plaintiff-Appellant, and
Michigan Department of Community Health, Intervening Plaintiff-Appellant,
v.
STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY, Defendant-Appellee.
Docket No. 132631. COA No. 260562.
Supreme Court of Michigan.
March 26, 2007.
On order of the Court, the application for leave to appeal the October 24, 2006 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MICHAEL F. CAVANAGH and MARILYN J. KELLY, JJ., would grant leave to appeal.